Matter of Fil (2019 NY Slip Op 06127)





Matter of Fil


2019 NY Slip Op 06127


Decided on August 8, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 8, 2019

[*1]
In the Matter of RICHARD MICHAEL FIL, an Attorney. 

(Attorney Registration No. 4160610)

Calendar Date: July 29, 2019




Before: Garry, P.J., Egan Jr., Clark, Rumsey and Pritzker, JJ.

Richard Michael Fil, Westerly, Rhode Island, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department

MEMORANDUM AND ORDER
Per Curiam.
Richard Michael Fil was admitted to practice by this Court in 2003 and lists a business address in Westerly, Rhode Island with the Office of Court Administration. Fil has applied to this Court, by affidavit sworn to June 5, 2019, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). By July 23, 2019 correspondence, the Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes Fil's application, contending that he omitted a material response in his affidavit submitted as part of his application to resign and, therefore, his affidavit was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's response, however, Fil has submitted a supplemental correspondence, dated July 27, 2019, in which he corrects the omission from his prior submission (see Matter of Friedman, 161 AD3d 1480, 1481 [2018]). Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Fil is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept his resignation.
Garry, P.J., Egan Jr., Clark, Rumsey and Pritzker, JJ., concur.
ORDERED that Richard Michael Fil's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Richard Michael Fil's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Richard Michael Fil is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Fil is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Richard Michael Fil shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.